                                           Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEMETRIC DI-AZ, et al.,                          Case No. 3:17-cv-06748-WHO
                                                         Plaintiffs,
                                   8
                                                                                            ORDER ON MOTIONS FOR
                                                  v.                                        SUMMARY JUDGMENT
                                   9

                                  10       TESLA, INC., et al.,                             Re: Dkt. Nos. 85, 91, 92, 116, 117, 118,
                                                         Defendants.                        119, 120, 124, 125, 131, 135
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            The facts of this racial discrimination and harassment case are as complex and overlapping
                                  14   as the employment structure the defendants have fabricated. According to plaintiffs (and father
                                  15   and son) Owen Diaz and Demetric Di-az, the Tesla, Inc. factory in Fremont, California—where
                                  16   they worked in 2015 and 2016—was a hotbed of racial hostility where they frequently heard the n-
                                  17   word from supervisors and fellow employees. Owen Diaz brings harassment and discrimination
                                  18   claims against Tesla, CitiStaff Solutions, Inc. (his temporary staffing agency), and nextSource,
                                  19   Inc. (the liaison between Tesla and CitiStaff); Demetric Di-az brings claims only against Tesla.1
                                  20            Before me are the defendants’ motions for summary judgment. Material facts are in
                                  21   dispute whether plaintiffs faced severe and pervasive racial harassment in the workplace and
                                  22   whether Tesla, its staffing agency, and the on-scene liaison are joint employers. Owen Diaz did
                                  23   not rebut defendants’ evidence that he failed to return to work as promised after a leave, so his
                                  24   other employment-related discrimination claims fail. For the reasons set forth below, I will grant
                                  25   the motions in part and deny them in part. This case will proceed to trial.
                                  26
                                  27

                                  28
                                       1
                                        On December 18, 2019, I granted the parties’ stipulation to dismiss defendant West Valley
                                       Staffing Group, Di-az’s staffing agency. Dkt. No. 138.
                                           Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 2 of 28




                                   1                                             BACKGROUND

                                   2           A. Relationships between the Defendants

                                   3           Before describing the environment at the Tesla factory that a jury could conclude was

                                   4   hostile in violation of 42 U.S.C. section 1981, it is necessary to discuss the employment structure

                                   5   Tesla created. I will start with defendant CitiStaff, which admits to being Owen Diaz’s employer.

                                   6   It is a temporary staffing agency that provides contractors to clients for temporary work

                                   7   throughout California, including through a partnership with nextSource. Ledesma Decl. ¶ 2;

                                   8   McGinn Depo. 22:13-15. The application individuals fill out to become CitiStaff employees

                                   9   includes CitiStaff policies, from sexual harassment to job abandonment. De Leon Depo 40:2-15.

                                  10   New employees receive an Employee Handbook containing an anti-harassment policy that “sets

                                  11   forth examples of prohibited conduct including, but not limited to, the use of derogatory

                                  12   comments, statements, or innuendo in the workplace and requires employees to report conduct
Northern District of California
 United States District Court




                                  13   believed to violate this policy.” Ledesma Decl. ¶ 3. Monica De Leon is the CitiStaff

                                  14   representative for Northern California. She handles onboarding and processes applications to

                                  15   ensure that candidates have “read and signed all [CitiStaff’s] policies.” De Leon Depo. 166:7-14.

                                  16   CitiStaff did not have an employee on-site at the Tesla factory during Diaz’s time there; instead,

                                  17   he and other contractors were told to contact their staffing supervisor with any problems at work.

                                  18   Ledesma Decl. ¶ 2. De Leon tells contractors that if they have questions or concerns they can also

                                  19   call or email her. See De Leon Depo. 163:24-164:8.2

                                  20           Defendant nextSource is a service provider that functions as a liaison between staffing

                                  21   agencies such as CitiStaff and nextSource’s clients, including defendant Tesla. Jackson Depo.

                                  22   16:1-8. When Tesla informs nextSource of its need for a particular service, nextSource contacts

                                  23   its suppliers to request individuals with the skills required to meet that need. Id. at 18:4-13;

                                  24   McGinn Depo. 20:2-12, 20:22-25 (noting that agencies recruit and onboard individual workers).

                                  25

                                  26
                                       2
                                         According to one colloquy during De Leon’s deposition: “Q: Did CitiStaff have a requirement
                                       that its contractors contact the CitiStaff personnel like yourself when it comes to complaints of
                                  27   harassment? Or can CitiStaff contractors make the complaints directly to the clients? A: So they
                                       would be able to report to me as well. And if for some reason they can’t get ahold of me and they
                                  28   felt they needed to tell their supervisor -- they tell their supervisor about it, then yeah, yes.” De
                                       Leon Depo. 162:12-16.
                                                                                            2
                                           Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 3 of 28




                                   1   Once an individual is placed at the Tesla factory, Tesla gives them an orientation, directs their

                                   2   day-to-day activities, and determines their rate of pay. See Diaz Depo. 81:24-82:10; McGinn

                                   3   Depo. 20:19-22. NextSource facilitates “information flow”: it communicates Tesla’s needs or

                                   4   wishes to suppliers, and it provides a technology platform where contract workers enter their

                                   5   timesheets for Tesla’s approval. McGinn Depo. 19:20-20:1, 24:4-23. Once timesheets have been

                                   6   approved, nextSource prepares a consolidated bill for Tesla. Id. at 131:14-132:4. Tesla pays

                                   7   nextSource, nextSource pays the staffing agencies, and the staffing agencies pay individual

                                   8   contractors. Id.

                                   9            Wayne Jackson was nextSource’s program manager during the time period in question,

                                  10   meaning that he acted as a liaison between Tesla and the contractors at the Tesla factory. Jackson

                                  11   Depo. 15:18-25, 22:2-4, McGinn Depo. 42:19-43:7. When there was an issue with a contracted

                                  12   employee, Jackson alerted the relevant agency along with Tesla.3 See Jackson Depo. 19:12-24
Northern District of California
 United States District Court




                                  13   (noting that “usually one of the first things [he] did” was to alert the agency), 19:25-20:18 (noting

                                  14   that he would alert Tesla’s HR department), 40:10-13, 68:23-69:13; see also McGinn Depo. 43: 2-

                                  15   7 (indicating that Jackson would “communicate to the -- either party to the client side or to the

                                  16   supplier side, based on the facts”).4 He might gather facts at Tesla’s request and communicate

                                  17   those facts to the staffing agency so that it could investigate. See McGinn Depo. 43:3-7; Jackson

                                  18   Depo. 19:12-24, 24:14-24. Jackson was the highest-level nextSource employee at the Tesla

                                  19   factory when the plaintiffs worked there. McGinn Depo. 43:19-22.

                                  20            While working at Tesla, contractors are expected to comply with its safety rules and anti-

                                  21   harassment and discrimination policies.5 Quintero Depo. 19:10-25; Heisen Depo. 70:1-9, 72:5-18.

                                  22   When an incident occurs at a Tesla factory, policy requires supervisors to inform their managers

                                  23   and HR. Heisen Depo. 78:1-10, 79:7-15; Marconi Depo. 52:3-6, 118:4-21 (noting that she would

                                  24

                                  25   3
                                           Diaz was aware he could talk to Jackson of nextSource. Diaz Depo. 131:23-132:8.
                                  26   4
                                         Jackson testified that Monica De Leon of CitiStaff “was really very difficult to reach.” Jackson
                                  27   Depo. 96:7-15. Erin Marconi of Tesla HR recalled “having to push on behalf of Tesla to get
                                       things from [nextSource].” Marconi Depo. 107:10-22.
                                  28   5
                                           Tesla also expects that agencies will train employees on these issues. Heisen Depo. 75:21-22.
                                                                                           3
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 4 of 28




                                   1   expect Quintero to inform her about racist comments). Upon learning of an incident, Tesla HR

                                   2   would inquire about the contractor’s comfort level and then connect the contractor to the HR

                                   3   representative in the relevant agency. Marconi Depo. 58:3-9. Tesla relied on agencies to conduct

                                   4   investigations involving their employees, but Tesla’s HR department communicated and

                                   5   collaborated with the relevant agency to ensure that the issue was resolved. Heisen Depo. 112:8-

                                   6   18, 170:9-15; Marconi Depo. 59:8-21 (noting that her preference “would not be to interview

                                   7   someone else’s employee, especially not without them present”), 87:20-25 (noting that she would

                                   8   expect the agency to keep her informed on the findings of an investigation). Tesla generally

                                   9   trusted the thoroughness of an agency’s investigation process. See Marconi Depo. 59:1-5 (“-- if

                                  10   West Valley investigated it and came back and said there wasn’t actually an issue, I’m going to

                                  11   believe that West Valley did their investigation thoroughly and if there was something to address,

                                  12   addressed it.”).
Northern District of California
 United States District Court




                                  13          Tesla has authority to exclude contract employees from the property and to end the

                                  14   contract with an individual. Heisen Depo. 170:16-22; De Leon Depo. 118:10-20; see De Leon

                                  15   Depo. 110:6-111:19 (testifying, “let’s just say in the case the client tells us that a contractor has

                                  16   violated a harassment policy or any policy, more than likely the client is going to end the person’s

                                  17   assignment”). De Leon did not have the authority to end a CitiStaff employee’s assignment;

                                  18   instead, she would have to follow up with HR. De Leon Depo. 160:11-16. Only the agency could

                                  19   actually terminate an individual worker. Jackson Depo. 40:17-23 (noting that he could

                                  20   recommend termination, but the final decision rested with the agency). NextSource and Tesla

                                  21   were permitted to issue warnings to CitiStaff employees and give them performance evaluations.

                                  22   De Leon Depo. 65:8-66:1.

                                  23          Various Tesla employees worked with and supervised contract workers during the time

                                  24   period in question. In his role as contract services supervisor, Edward Romero escalated concerns

                                  25   or complaints to the right people. Romero Depo. 88:3:11. Within Tesla, that meant manager

                                  26   Victor Quintero or someone from Human Resources. Id. at 88:16-19. Where issues involved

                                  27   contract workers, Quintero informed their representative or account manager for them to handle it.

                                  28   Id. at 88:17-22.
                                                                                          4
                                           Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 5 of 28




                                   1             B. Plaintiffs’ Employment and Assignments

                                   2             Diaz was recruited and hired on June 2, 2015. On that day, he signed CitiStaff’s sexual

                                   3   harassment policy and abandonment/walk-off policy.6 Diaz Depo. 95:6-21, Ex. 33. He was

                                   4   immediately assigned to work at Tesla’s Fremont, California factory, and he began working as an

                                   5   elevator operator. Diaz Depo. 90:6-11. In that role he loaded heavy material from one floor onto

                                   6   the elevator and then unloaded it onto another floor as part of the construction of cars. Id. at

                                   7   90:14-21; Romero Depo. 68:15-69:8. Tesla provided elevator operators with safety equipment.

                                   8   Quintero Depo. 21:16-25. All individuals who worked in the Tesla factory had to take safety

                                   9   orientation class. Quintero Depo. 19:22-25. Diaz’s first supervisor was Tom Kawasaki, who

                                  10   promoted him; later he reported to Edward Romero. Diaz Depo. 81:5-6, 18-20; see Kawasaki

                                  11   Depo. 63:5-18.

                                  12             On June 24, 2015 Diaz became team lead, meaning that he assumed more responsibility
Northern District of California
 United States District Court




                                  13   and worked with other departments more often. Romero Depo. 76:7-23. Leads were expected to

                                  14   move product efficiently and responsibly and to have “good communication, a spirit of

                                  15   cooperation, an ability to resolve issues that came along that might impede the movement of

                                  16   materials.” Id. at 78:5-11.

                                  17             C. Owen Diaz’s Experiences of Racism at the Factory

                                  18             According to Diaz, he frequently experienced racism at the Tesla factory. He testified that

                                  19   two supervisors and around eight to ten employees called him the n-word. Diaz Depo. 55:4-17.

                                  20   He estimated that the two supervisors, one of whom was Ramon Martinez, used the n-word more

                                  21   than 60 times. Id. at 55:18-56:11. For example, Martinez once said, “I hate you n------s,” and he

                                  22   twice said, “Go back to Africa.” Id. at 63:15-22, 68:7-10. Diaz also saw graffiti, including the n-

                                  23   word, inside about four bathrooms. Id. at 48:2-11, 50:15-17. The following incidents also

                                  24   occurred at the factory.

                                  25                    1.      July 31, 2015

                                  26             On July 31, 2015 Diaz and that fellow elevator operator Judy Timbreza got into an

                                  27

                                  28   6
                                           There is no evidence in the record that Diaz received a policy specific to racial harassment.
                                                                                           5
                                            Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 6 of 28




                                   1   argument and appeared as though they were about to fight. Kawasaki Depo. 42:16-22. Tesla

                                   2   supervisor Tamotsu Kawasaki separated the two and then asked Diaz, Timbreza, and witnesses

                                   3   what had happened.7 Kawasaki Depo. 42:16-22, 81:16-23. Diaz reported that Timbreza called

                                   4   him racial slurs, including the n-word.8 Kawasaki Depo. 42:13-18, 81:24-82:4. Witnesses

                                   5   confirmed that Timbreza had used racial slurs toward Diaz. Id. at 81:24-82:4. After confirming

                                   6   that Timbreza was the aggressor and that he had behaved inappropriately, Kawasaki sent Timbreza

                                   7   home. Id. at 45:2-15, 82:1-4. That same day, Kawasaki sent Romero and Quintero an email about

                                   8   the incident. Kawasaki Depo. 37:17-24, 47:22-48:1. Soon after that, Romero came to speak to

                                   9   Kawasaki about the incident. Kawasaki shared all the information he had gathered and then

                                  10   passed responsibility for next steps to Romero. See id. at 47:22-48:10; Romero Depo. 152:4-21.

                                  11            Romero determined that a verbal warning was appropriate because (according to Romero)

                                  12   witnesses were not able to confirm what Timbreza had said. Romero Depo. 156:5-21. Several
Northern District of California
 United States District Court




                                  13   agreed that Timbreza had a “tendency to kid around excessively.” See id.; Organ Decl. Ex. E

                                  14   (contemporaneous email from Romero to Quintero). The warning explained to Timbreza “his

                                  15   need to treat his fellow team members with dignity and respect.” Romero Depo. 162:11-23

                                  16   (quoting an email). The Tesla supervisors agreed that if he engaged in similar conduct, he would

                                  17   be terminated. Id. at 162:19-21. Diaz did not see Timbreza again after that.9 Diaz Depo. 232:10-

                                  18   15.

                                  19                   2.     October 17, 2015

                                  20            On October 17, 2015, Diaz reported to Romero that he had a negative incident with Ramon

                                  21   Martinez, his supervisor at Tesla who was hired by Chartwell, a different staffing agency.10 Diaz

                                  22   Depo. 132:16-24; Organ Decl. Ex. K (email from Diaz to Jackson); see also Kawasaki Depo.

                                  23

                                  24   7
                                        Both Timbreza and Kawasaki were temporary workers employed by a staffing agency other than
                                  25   CitiStaff. See Jackson Depo. 56:10-16.

                                  26
                                       8
                                         Kawasaki also testified that he heard the n-word “thrown around” at the Tesla factory,
                                       distinguishing between its use “casually” and its use with a certain tone. Kawasaki Depo. 76:7-23.
                                       9
                                  27     Kawasaki testified that he was not aware of why Timbreza stopped working at Tesla only a few
                                       days later. See Kawasaki Depo. 92:6-20.
                                  28   10
                                            Martinez made a complaint about Diaz the same day.
                                                                                        6
                                            Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 7 of 28




                                   1   65:10-25 (indicating that he had received an email because he was off on the day in question).

                                   2   Martinez got in Diaz’s face with his fists balled up. See Romero Depo. 107:5-17. Jackson of

                                   3   nextSource interviewed both Diaz and Martinez about the incident. Jackson Depo. See 65:2-25,

                                   4   67:2-17. It was his practice to take notes to document interviews and then send them to the

                                   5   relevant agencies.11 Id. at 67:2-17. Jackson could not recall exactly what actions he took in this

                                   6   case, but he might have spoken with Chartwell or CitiStaff. Id. at 62:1-13.

                                   7            Tesla HR learned about the incident on October 20. Marconi Depo. 109:1-12. Because in

                                   8   Tesla’s view, the incident involved “all nextSource employees,” it expected nextSource to conduct

                                   9   the investigation. See id. at 109:10-18, 110:1-6.

                                  10                   3.      November 5, 2015

                                  11            On November 5, 2015, Diaz got into a verbal dispute with Rothaj Foster, another African

                                  12   American CitiStaff employee assigned to work at Tesla. Diaz Depo. 141:17-19; De Leon Depo.
Northern District of California
 United States District Court




                                  13   67:17-22. During that dispute Foster, who was being aggressive, said he was going to shoot Diaz

                                  14   and threatened Diaz’s car. Id. at 141:20-21; De Leon Depo. 139:1-5. Diaz reported the incident to

                                  15   Romero. Diaz Depo. 141:22-23. After Romero had corroborated the incident, he called security

                                  16   and had Foster removed from the Tesla premises to prevent any more problems between him and

                                  17   Diaz. Romero Depo. 199:2-6, 200:14-22; see also Marconi Depo. 116:13-25 (noting that the

                                  18   correct procedure was followed in response to this incident).

                                  19            Diaz did not report the interaction to CitiStaff; instead, CitiStaff learned about it from

                                  20   Jackson of nextSource. De Leon Depo. 163:1-5; see also id. at 163:7-10 (“Q: And why did thy

                                  21   report to you; do you know? A: Since [Diaz] was a CitiStaff contractor, that is why they reported

                                  22   to me as well.”). When De Leon learned about it, she followed up with both Diaz and Foster by

                                  23   phone to understand what had happened.12 See id. at 122:8-123:4. When De Leon spoke with

                                  24   Diaz, he indicated that he was comfortable going back to work in the same position. De Leon

                                  25

                                  26   11
                                         Although he testified that it was his practice to take notes on his nextSource laptop, Jackson did
                                  27   not have a copy of any notes. Jackson Depo. 67:18-68:11.
                                       12
                                  28     Diaz also allowed Chartwell to speak with Diaz, but she was not aware of whether they
                                       investigated the incident. De Leon Depo. 144:1-6.
                                                                                      7
                                            Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 8 of 28




                                   1   Depo. 139:13-24. When De Leon spoke with Foster, he admitted to raising his voice but denied

                                   2   making any threats.13 De Leon Depo. 140:18-23. Foster’s assignment with Tesla was terminated,

                                   3   and Diaz had no further interactions with him.14

                                   4                   4.     January 22, 2016

                                   5            On January 22, 2016, Diaz emailed Romero in the morning about an incident that had

                                   6   occurred the previous evening. Organ Decl. Ex. O (email from Diaz). He wrote that as he was

                                   7   working, he saw a drawing on the cardboard bale he was about to move: “It was a picture of a

                                   8   cartoon depicting a black face person with a bone in his hair with the caption under it saying

                                   9   booo.” Id. The image resembled racist cartoons from the 1920s and 1930s, and Diaz understood

                                  10   “Booo” to mean “Jigaboo.” Diaz Depo. 146:6-10, 20-25. He wrote that his “stomach dropped.”

                                  11   He called the recycling team lead and sent him a text of the picture. Diaz wrote that Martinez’s

                                  12   behavior was not new and “because nothing has been done, it seem[ed] that his behavior [was]
Northern District of California
 United States District Court




                                  13   getting worse.” He attached a picture of the image to the email.

                                  14            Martinez admitted to drawing the picture but said that he was “just playing.” See Romero

                                  15   Depo. 109:16-24, 114:20-115:1. He told Diaz, “You people can’t take a joke.” Diaz Depo. 155:6-

                                  16   7. Quintero of Tesla instructed Romero of Tesla to meet with Martinez and Diaz. Quintero Depo.

                                  17   49:19-22. Chartwell, Martinez’s staffing agency, investigated Diaz’s complaint and interviewed

                                  18   both Martinez and Diaz within a few days of the incident. V. Martinez Decl. ¶¶ 4-7. It placed

                                  19   Martinez on “Corrective Action” from January 26, 2016 to December 31, 2016 and gave him a

                                  20   three-day suspension and a permanent warning. Id. ¶ 8; see Quintero Depo. 64:18-65:5 (indicating

                                  21   that the suspension was Jackson’s decision but that he agreed); Jackson Depo. 33:5-10, 88:14-17.

                                  22            Diaz forwarded his email to CitiStaff on the evening of January 22 because he “didn’t want

                                  23

                                  24

                                  25
                                       13
                                         Foster further told De Leon that he became angry because he felt Diaz, who was “very strong
                                       and very aggressive,” was being disrespectful toward him and abusing his power as a lead. De
                                  26   Leon Depo. 140:18-141:7.
                                       14
                                  27     Because Foster wanted to keep his job at Tesla, De Leon reached out to nextSource to find out
                                       whether it would be possible for Foster to continue his assignment and simply be separated from
                                  28   Diaz. De Leon Depo. 239:10-22, 240:7-16.

                                                                                          8
                                            Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 9 of 28




                                   1   the situation to be covered up.”15 Diaz Depo. 161:11-162:4. De Leon “immediately took it up to

                                   2   HR” and informed her supervisors about it. De Leon Depo. 133:6-17. She then spoke with Diaz

                                   3   and asked him whether he was going to return to Tesla or whether he wanted to be moved to a

                                   4   different department. Id. at 133:21-134:7. Although Diaz was “upset and a little aggravated,” he

                                   5   said he would stay at Tesla in the same department. Id. De Leon told Diaz that HR would deal

                                   6   with the issue. Id. She also gave Chartwell consent to speak with Diaz. Id. at 134:5-7. The HR

                                   7   representative told De Leon that what she had done was good and that HR would handle the rest.

                                   8   Id. at 136:15-23.

                                   9             After learning about the January 25 incident, CitiStaff human resources manager Ludivina

                                  10   Ledesma told De Leon that he would investigate it. Ledesma Decl. ¶ 5. After De Leon told her

                                  11   that Chartwell had already investigated and disciplined the alleged harasser, Ledesma concluded

                                  12   that she “did not need to further investigate this complaint against a non-CitiStaff employee.” Id.
Northern District of California
 United States District Court




                                  13   According to Ledesma, prior to January 22, 2016, CitiStaff was unaware of the issues Diaz had

                                  14   experienced with Martinez or of any problems at the Tesla factory. Id. ¶ 6.

                                  15             D. Demetric Di-az’s Experiences of Racism at the Factory

                                  16             Demetric Di-az was an employee of West Valley Staffing Group during the time that he

                                  17   worked at Tesla.16 After his training, Di-az began in the day shift and then transitioned to the

                                  18   night shift a few weeks later. Di-az Depo. 101:4-18.

                                  19             Diaz reported to Javier Caballero during the night shift. Id. at 102:4-20. Caballero

                                  20   harassed him and used the n-word on the daily basis. Id. at 119:18-21. A few days after Di-az

                                  21   joined the night shift, the team was a little behind for their meal break and Caballero said, “All you

                                  22   n-----s need to hurry the fuck up.” Id. at 170-20-171:3. Another day when Demetric’s father

                                  23   Owen was in his department for lunch, Caballero said, “All you fucking n-----s – I can’t stand you

                                  24   mother fuckers.” Id. at 159:9-160:4. It was directed to his team of six, three of whom were

                                  25   African American. Id. at 160:19-161:8. Di-az also saw offensive graffiti in the bathrooms at the

                                  26
                                  27
                                       15
                                         Jackson also informed Diaz’s staffing agency. Jackson Depo. 31:2-8 (noting that he could not
                                       remember whether Diaz worked for Chartwell or CitiStaff).
                                  28   16
                                            The parties stipulated to dismiss West Valley as a defendant on October 28, 2019.
                                                                                           9
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 10 of 28




                                   1   Tesla factory. The graffiti had messages like “fuck you, n-----” and “you n-----s don’t belong

                                   2   here.” Id. at 154:4-6. Di-az stopped using that bathroom. Id. at 154:17-18.

                                   3          Di-az complained of his treatment on a few occasions. He told Caballero how the

                                   4   language made him feel, and Caballero essentially said, “You’re a temp, and if you don’t like it,

                                   5   you can get fired.” Id. at 161:18-22, 186:19-22; see also id. at 170:11-16 (noting that a member of

                                   6   Di-az’s team said there was nothing to do because Caballero was their supervisor). Di-az then

                                   7   reported the statement to Caballero’s supervisor, who did nothing, and finally to someone with

                                   8   Tesla HR. Id. at 162:2-10, 163:5-8. Di-az also reported issues17 to an individual from West

                                   9   Valley who was onsite at Tesla. Di-az Depo. 74:7-75:1, 75:18-21. That person said that he would

                                  10   investigate, but nothing came of Di-az’s complaint. Id. at 75:19-24. Di-az did not report the

                                  11   graffiti he saw in the bathroom. Id. at 154:10-18.

                                  12          E. Plaintiffs’ Assignments End
Northern District of California
 United States District Court




                                  13                1. Owen Diaz

                                  14          There are mixed reports of Diaz’s work performance while at Tesla. Kawasaki never

                                  15   experienced any issues with him as an elevator operator or as a lead. Kawasaki Depo. 63:5-18

                                  16   (noting that he would not have recommended Diaz for the lead position if he was unprepared). He

                                  17   never heard complaints about Diaz’s conduct. Id. at 63:19-25. According to Jackson of

                                  18   nextSource, however, “Owen was known as the kind of difficult elevator operator at the plant,”

                                  19   and there were “a lot” of complaints related to him. Jackson Depo. 110:2-13, 112:2-4, 112:22-

                                  20   113:1 (noting that the problem was Diaz’s “attitude” and that he was “very abrasive” toward

                                  21   coworkers). Jackson testified that Tesla’s safety inspector approached Diaz because he was not

                                  22   wearing his safety vest or the required steel-toed shoes. Jackson Depo. 108:5-10, 109:1-11. Diaz

                                  23   became confrontational with the safety person. Id. at 109:13-25. Romero also observed that Diaz

                                  24   struggled to get along with some people. Romero Depo. 81:17-24, 84:5-18. Some people did not

                                  25   like the way Diaz spoke to them, and one individual felt Diaz gossiped about him behind his back.

                                  26   See id. at 82:13-84:18. Other departments also complained about “him not being cooperative, him

                                  27
                                       17
                                  28    It is not clear from the excerpts in the record exactly which incident(s) Di-az reported to West
                                       Valley.
                                                                                         10
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 11 of 28




                                   1   not communicating, shutting down.” Id. at 98:5-16.

                                   2          In March 2016, Diaz received approval to be away from work from March 4 to March 11

                                   3   because his mother had died. De Leon Depo. 150:12-25; Diaz Depo. 178:7-25. He failed to

                                   4   return to work when he was expected back on March 12. See Diaz Depo. 178:7-25. On March 18,

                                   5   2016, Jackson from nextSource emailed De Leon of CitiSource to let it know Tesla had ended

                                   6   Diaz’s assignment. De Leon Depo. 148:18-22, 149:20-24.

                                   7          When De Leon called Diaz to tell him the news, he was “mad, upset” and “cussing”

                                   8   because he wanted to continue working at Tesla, in part because he was making good money.18

                                   9   Id. at 149:3-11, 153:15-20. She told him not to return to the Tesla factory. Id. at 149:12-16. De

                                  10   Leon has since offered Diaz other positions where he could earn $16 per hour, but he has declined

                                  11   them. Id. at 157:11-25. Diaz remains a registered temporary employee with CitiStaff. Ledesma

                                  12   Decl. ¶ 7.
Northern District of California
 United States District Court




                                  13                  2.     Demetric Di-az

                                  14          In October 2015, two months after he began working at Tesla, Di-az reported the factory

                                  15   and learned that his contract had ended and his badge would no longer work. Di-az Depo. 144:12-

                                  16   17. He did not receive an explanation. Id. at 145:1-6. Di-az believes he was fired because of his

                                  17   complaints about the racist treatment he experienced. Id. at 190:3-13. After his threats, Caballero

                                  18   “made sure [Di-az] got fired.” Id.

                                  19          Although Di-az was initially told that he was eligible for another work assignment, his

                                  20   staffing representative stopped returning his calls. Id. at 145:12-23. His experience at Tesla made

                                  21   Di-az feel as if he lost himself. Id. at 201:13-23. He felt dehumanized and like less than a man.

                                  22   Id. He began eating less and stopped wanting to be around his peers and family. Id. at 202:12-

                                  23   203:21.

                                  24                                         LEGAL STANDARD

                                  25          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  26   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  27
                                       18
                                  28      De Leon testified that Diaz started out making $16 per hour but received a raise to $18 per hour
                                       at some point. De Leon Depo. 157:3-9.
                                                                                        11
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 12 of 28




                                   1   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                   2   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                   3   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                   4   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                   5   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                   6   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                   7   judgment must present affirmative evidence from which a jury could return a verdict in that

                                   8   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                   9          On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  10   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                  11   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                  12   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact
Northern District of California
 United States District Court




                                  13   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                  14   F.2d 730, 738 (9th Cir. 1979).

                                  15                                             DISCUSSION

                                  16          The plaintiffs did not oppose defendants’ motions for summary judgment on the following

                                  17   claims: (i) against Tesla, Unruh Civil Rights Act claims (Oppo. Tesla 2); (ii) against nextSource,

                                  18   Bane Act, NIED, IIED, negligent hiring, retention, and supervision, and constructive discharge

                                  19   claims (Oppo. NextSource 5); (iii) against CitiStaff, retaliation claims under Section 1981 and

                                  20   California Labor Code § 1102.5, negligent hiring, retention, and supervision, constructive

                                  21   discharge in violation of public policy (Reply 2, 11-12, 14), and NIED and IIED (October 23,

                                  22   2019 hearing). The motions for summary judgment on those claims are GRANTED.

                                  23          As relevant for this Order, the following remains. Owen Diaz brings claims under section

                                  24   1981 against all three defendants. He brings Ralph Act claims against nextSource and CitiStaff

                                  25   and Bane Act claims against CitiStaff. Demetric Di-az asserts various causes of action only

                                  26   against Tesla, which moves for summary judgment on his claim for punitive damages.

                                  27   I.     SECTION 1981 CLAIMS

                                  28          42 U.S.C. section 1981 prohibits racial discrimination in the making and enforcement of
                                                                                        12
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 13 of 28




                                   1   private contracts. Runyon v. McCrary, 427 U.S. 160, 168 (1976). CitiStaff and nextSource raise

                                   2   several challenges to Diaz’s section 1981 claims, chief among them that Diaz lacks evidence to

                                   3   support a finding that they jointly employed him. Diaz does not challenge defendants’ contention

                                   4   that such a finding is a necessary prerequisite to any finding of liability under section 1981.

                                   5             A. Joint Employment

                                   6             There is no dispute that CitiStaff employed Diaz; the question is whether he has evidence

                                   7   to support a finding that nextSource and Tesla were also his employers.19 Diaz and nextSource

                                   8   first dispute the appropriate test for determining joint employment in this case. NextSource relies

                                   9   on the three formulations of the test set forth in Martinez v. Combs, 49 Cal. 4th 35, 42 (2010), as

                                  10   modified (June 9, 2010), while Diaz puts forth U.S. Equal Employment Opportunity Comm'n v.

                                  11   Glob. Horizons, Inc., 915 F.3d 631, 639 (9th Cir. 2019) (hereinafter Glob. Horizons).20 Diaz

                                  12   criticizes nextSource’s reliance on Martinez, which indeed dealt with the California Labor Code.
Northern District of California
 United States District Court




                                  13   Oppo. NextSource 19. NextSource responds that the Ninth Circuit has not adopted the Title VII

                                  14   Global Horizons test for Section 1981 claims. Reply 12 n.3. The distinction is not great: similar

                                  15   principles of direction and control animate the tests the parties advance and the cases they cite.

                                  16   The federal common law test from Global Horizons is the correct one to apply, but the cases I rely

                                  17   on here will include analysis under state law insofar as it focuses on direction and control.

                                  18             “[The] general principle—that an individual may be held to have more than one

                                  19   employer in the temporary-staffing context—has long been recognized for the purposes of

                                  20   applying state and federal antidiscrimination laws.” Jimenez v. U.S. Cont'l Mktg., Inc., 41 Cal.

                                  21   App. 5th 189, 197–98 (2019) (internal quotation marks and formatting omitted) (quoting Bradley

                                  22   v. Dep’t of Corr. & Rehab., 158 Cal. App. 4th 1612, 1626 (2008)). Federal courts use a common-

                                  23   law agency test to determine joint employment “when a statute does not meaningfully define terms

                                  24   like ‘employer’ and ‘employee.’” Glob. Horizons, Inc., 915 F.3d at 639 (citing Clackamas

                                  25   Gastroenterology Assocs., P. C. v. Wells, 538 U.S. 440, 444–45 (2003)).

                                  26
                                       19
                                  27     Tesla does not dispute a joint employment relationship for purposes of its motion for partial
                                       summary judgment.
                                  28   20
                                            CitiStaff also relied on Global Horizons in its motion for summary judgment.
                                                                                           13
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 14 of 28




                                   1          The element of control is the “principal guidepost” in determining whether a joint

                                   2   employment relationship existed. Id. at 638 (internal quotation marks omitted. A non-exhaustive

                                   3   list of factors includes:
                                                        the skill required; the source of the instrumentalities and tools; the
                                   4                    location of the work; the duration of the relationship between the
                                                        parties; whether the hiring party has the right to assign additional
                                   5                    projects to the hired party; the extent of the hired party’s discretion
                                                        over when and how long to work; the method of payment; the hired
                                   6                    party’s role in hiring and paying assistants; whether the work is part
                                                        of the regular business of the hiring party; whether the hiring party is
                                   7                    in business; the provision of employee benefits; and the tax treatment
                                                        of the hired party.
                                   8
                                       Id. at 638 (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992). No one factor
                                   9
                                       is decisive. Id.; see also Horn v. Experis US Inc., No. 17-cv-0814, 2019 WL 2868963, at *6 (E.D.
                                  10
                                       Cal. July 3, 2019), report and recommendation adopted, No. 17-cv-0814, 2019 WL 4955189
                                  11
                                       (E.D. Cal. Oct. 8, 2019) (finding that the contracting employer exercised joint control that
                                  12
Northern District of California




                                       employer hired plaintiff, trained her, managed her, directed her day-to-day activities, schedule,
 United States District Court




                                  13
                                       and assignments, and had the exclusive right to terminate or promote her).
                                  14
                                              Even if a joint-employment relationship exists, one employer is not “automatically” liable
                                  15
                                       for another’s conduct. Glob. Horizons, 915 F.3d at 641. “Liability may be imposed for a co-
                                  16
                                       employer’s discriminatory conduct only if the defendant employer knew or should have known
                                  17
                                       about the other employer’s conduct and failed to undertake prompt corrective measures within its
                                  18
                                       control.” Id. (internal quotation marks and citation omitted).
                                  19
                                              In one case, the Honorable Edward M. Chen of this district concluded that a defendant
                                  20
                                       company was not a joint employer where it controlled only a limited area of the plaintiff’s work.
                                  21
                                       Field v. Am. Mortg. Exp. Corp., No. 09-cv-5972-EMC, 2011 WL 3354344, at *8 (N.D. Cal. Aug.
                                  22
                                       2, 2011). There was no genuine dispute of material fact that the company lacked sufficient control
                                  23
                                       over the plaintiff’s wages or working conditions.21 Id. at *5-*6. Evidence suggested that the
                                  24
                                       company exercised “limited control over certain aspects of the working conditions,” namely by
                                  25
                                       administering 401(k) and benefits plans, consulting on HR matters, providing limited training, and
                                  26
                                  27   21
                                         Judge Chen applied the first test from the California Supreme Court case Martinez v. Combs, 49
                                  28   Cal. 4th 35 (2010), analyzing whether the defendant “exercised control over the plaintiff’s wages,
                                       hours, or working conditions.” Field, 2011 WL 3354344, at *3.
                                                                                        14
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 15 of 28




                                   1   helping to enforce a sexual harassment policy. Id. at *6-*7; see also id. at *4 (noting that the

                                   2   company formally issued paychecks and W-2s, but another company actually paid the wages).

                                   3   This evidence was not enough to establish the requisite control. Id. at *8. The professional

                                   4   services agreement also confirmed that another entity was responsible for the day-to-day job

                                   5   duties and had the right and obligation to supervise, direct, and control workers. Id. at *5.

                                   6                 1. Whether There is Evidence that NextSource was a Joint Employer

                                   7          NextSource argues that the undisputed material facts show that it lacked direction and

                                   8   control over the conditions of his employment. NextSource MSJ 10. Diaz disagrees, asserting

                                   9   that nextSource exercised a “high degree” of control. Oppo. NextSource 18. He offers the

                                  10   following specifics: (i) nextSource employee Romero supervised him, (ii) he received new

                                  11   assignments, promotions, or terminations at nextSource’s recommendation, (iii) nextSource

                                  12   handled complaints and offered recommendations on next steps, (iv) nextSource disciplined Diaz
Northern District of California
 United States District Court




                                  13   and his peers on multiple occasions, (v) nextSource maintained the system for hours and

                                  14   remuneration, and (vi) nextSource set Diaz’s pay rates. Diaz also cites the agreement between

                                  15   nextSource and Tesla. Oppo. NextSource 19; see Organ Decl. Ex. D (“Tesla-nextSource

                                  16   Contract”).

                                  17          I will address each of Diaz’s pieces of evidence, beginning with the agreement. It provides

                                  18   that nextSource “will, to the extent applicable, manage, supervise, and provide direction to

                                  19   Supplier Personnel and cause Supplier Personnel to comply with the obligations and restrictions

                                  20   applicable to Supplier Personnel under this Agreement.” Tesla-nextSource Contract § 3.1(b).

                                  21   “‘Supplier Personnel’ means any personnel furnished by [nextSource] to perform any part of the

                                  22   Services, including employees and independent contractors of Supplier, its Affiliates and

                                  23   subcontractors.” Id. § 3.1(a). Under the contract, Tesla has the right to inform nextSource of any

                                  24   personnel who need to be replaced for unsatisfactory performance. Id. § 3.3. This language

                                  25   supports a finding that nextSource was a joint employer.

                                  26          Romero’s supervision: Diaz argues that nextSource employee Romero exercised control

                                  27   over him as his supervisor. NextSource points out that Romero became a Tesla employee in

                                  28   October 2015, and only at that point did he become Diaz’s supervisor. Diaz did not refute this
                                                                                        15
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 16 of 28




                                   1   contention at the December 17, 2019 hearing. This evidence does not support a finding of joint

                                   2   employment.

                                   3          Receiving assignments, promotions, terminations at nextSource’s recommendation: Diaz

                                   4   cites two emails from nextSource employees to Tesla employees. In one, a nextSource employee

                                   5   wrote that she thought Diaz “would be a great candidate for the Floor Supervisor position.” Organ

                                   6   Decl. Ex. C. In another, a nextSource employee asked whether Tesla would like to replace Diaz,

                                   7   and later Jackson responded that he would need to be replaced as soon as possible. Id. Ex. U. As

                                   8   Diaz acknowledges, this evidence does not show that nextSource was the final decisionmaker on

                                   9   issues like promotion or termination; however, it does show that nextSource exerted some

                                  10   influence over these decisions. This role supports a finding of joint employment.

                                  11          Handling complaints and proposing next steps: Diaz cites a series of emails from October

                                  12   2015 in which nextSource and Tesla employees addressed Diaz’s confrontation with Martinez.
Northern District of California
 United States District Court




                                  13   Organ Decl. Ex. G. NextSource does not dispute that it played a role in responding to complaints

                                  14   involving temporary employees, but it argues that its role was to gather information and share it

                                  15   with Tesla and the employees’ agencies. As the evidence below reinforces, there are disputes of

                                  16   fact over the extent of nextSource’s role in the complaint process.

                                  17          Disciplining Diaz and his peers: Diaz asserts that nextSource was involved in his own

                                  18   discipline along with discipline of his peers. Romero gave Timbreza a Verbal Warning (which

                                  19   Diaz asserts was insufficient) when he was still a nextSource employee. Organ Decl. Ex. J.

                                  20   Jackson was involved in determining the discipline Diaz and Martinez received after the October

                                  21   2015 incident.22 See Jackson Depo. 70:8-22, 70:23-71:10. The record suggests that Jackson gave

                                  22   Diaz a written warning after an altercation with another coworker. Organ Decl. Ex. X (emails

                                  23   between Jackson and Romero). Jackson wrote, “They have both been made aware how critical it

                                  24   is for them to provide good customer service to their customers. They have been instructed to

                                  25   follow all direction and follow up with you or myself if they have any issues or concerns. They

                                  26
                                  27   22
                                          The level of Jackson’s involvement is not clear from the record. Although Diaz cites to the
                                  28   Jackson deposition to support his contention that Jackson himself actually disciplined Diaz, that
                                       testimony is not clear on the question. See Jackson Depo. 70:8-22, 70:23-71:10.
                                                                                        16
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 17 of 28




                                   1   both understand that this is their final warning and any further issues will result in termination of

                                   2   their contract.” Organ Decl. Ex. X. This evidence supports a finding of joint employment.

                                   3             System for hours and remuneration: There is no dispute that nextSource provided the

                                   4   technology platform for the input of temporary workers’ hours, but payroll processing does not

                                   5   show control. See Field, 2011 WL 3354344, at *6 (describing administration of a 401(k) and

                                   6   benefits as “a ministerial task analogous to payroll processing”).

                                   7             Taken as a whole, this evidence is enough to create a triable issue over whether nextSource

                                   8   was Diaz’s joint employer. The Tesla-nextSource agreement obligated nextSource to manage and

                                   9   supervise temporary personnel, and evidence suggests that nextSource did so in a few key

                                  10   respects. Although there is also evidence that nextSource’s role was limited to that of a

                                  11   middleman or a facilitator, disputes of fact prevent me from making this determination as a matter

                                  12   of law.
Northern District of California
 United States District Court




                                  13             NextSource next argues that even if a joint employment relationship existed, it cannot be

                                  14   liable under Global Horizons because there is no evidence that it “failed to undertake prompt

                                  15   corrective measures within its control.” See Glob. Horizons, 915 F.3d at 641. But Diaz’s theory

                                  16   of the case is that while there were various responses to the incidents he experienced, those

                                  17   responses were insufficient. Even if a jury agrees with nextSource that its role was limited in

                                  18   certain ways—for example, to making recommendations to Tesla and/or the relevant staffing

                                  19   agency—it could still find that nextSource failed to respond adequately to the pervasive racial

                                  20   harassment Diaz alleges that he experienced. A jury could conclude that nextSource should have

                                  21   taken a more active role in redressing the hostile environment at the factory. Disputes of fact

                                  22   prevent judgment as a matter of law in favor of nextSource.

                                  23                    2.      Whether There is Evidence that Tesla was a Joint Employer

                                  24             Although Tesla itself does not dispute joint employment for purposes of its motion,

                                  25   CitiStaff argues that there is not enough evidence to support such a finding. Diaz counters with

                                  26   the following: (i) Tesla trained Diaz, expected him to follow its safety policies, and provided

                                  27   tools—including safety equipment—for Diaz’s work; (ii) Tesla employees set Diaz’s work

                                  28   schedule, gave him assignments, and changed assignments; (iii) Tesla had the power to
                                                                                         17
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 18 of 28




                                   1   recommend discipline or termination; and (iv) Diaz worked in the factory helping to assemble

                                   2   cars, which is Tesla’s regular business. Oppo. 16.

                                   3          CitiStaff does not meaningfully engage with Diaz’s evidence and argument. See Reply 8-

                                   4   9. Applying the control factors to Tesla’s role in Diaz’s work at the factory, there is evidence to

                                   5   support a finding that Tesla was Diaz’s joint employer. Tesla trained him and provided him with

                                   6   safety and other equipment. Tesla exercised control over Diaz’s his day-to-day work and

                                   7   assignments, gave him promotions, and determined his rate of pay. Finally, Tesla was involved in

                                   8   responding to Diaz’s complaints and disciplining employees, and eventually it terminated Diaz’s

                                   9   assignment. This evidence is enough to send the question of joint employment to a jury.

                                  10          CitiStaff next argues that Diaz lacks evidence to show that it “failed to undertake prompt

                                  11   corrective measures within its control.” See Glob. Horizons, 915 F.3d at 641. It asserts that (i) it

                                  12   did not know of any incidents other than the cartoon, (ii) Diaz fails to prevent evidence that it
Northern District of California
 United States District Court




                                  13   should have known of any of the other incidents, and (iii) as to the cartoon, CitiStaff acted

                                  14   promptly. Again, there is evidence to support a verdict in Diaz’s favor. For example, there is

                                  15   evidence suggesting that CitiStaff knew or should have known about more than just the drawing.

                                  16   The record shows that there were open lines of communication between the various entities, and

                                  17   Jackson testified that he routinely contacted the relevant staffing agencies when problems arose.

                                  18   He also testified that De Leon from CitiStaff was difficult to reach; attempts to contact her could

                                  19   be enough to allow a jury to conclude that CitiStaff should have known about the incidents. As far

                                  20   as whether CitiStaff could have done more, it did little or nothing in response to the earlier

                                  21   incidents if it was indeed aware of them.

                                  22          For all of these reasons, there are triable issues over whether nextSource and Tesla jointly

                                  23   employed Diaz.

                                  24          B. Contractual Relationship with NextSource

                                  25          NextSource asserts that Diaz’s claim under section 1981 has a second foundational defect:

                                  26   he was not in a contractual relationship with nextSource. NextSource MSJ 14-15. Diaz argues

                                  27   that he can sue under section 1981 because he was a third-party beneficiary of the contract

                                  28   between nextSource and CitiStaff, which entitled him to pay for the work he did while on
                                                                                         18
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 19 of 28




                                   1   assignment. Oppo. NextSource 21.

                                   2          “Any claim brought under § 1981 . . . must initially identify an impaired ‘contractual

                                   3   relationship,’ § 1981(b), under which the plaintiff has rights.” Domino’s Pizza, Inc. v. McDonald,

                                   4   546 U.S. 470, 476 (2006). The Supreme Court has recognized the possibility that “a third-party

                                   5   intended beneficiary of a contract may have rights under § 1981.” Id. at 476 n.3. The law of the

                                   6   forum state determines questions of contract under Section 1981, provided that it is not

                                   7   inconsistent with federal law. Judie v. Hamilton, 872 F.2d 919, 923 (9th Cir. 1989) (applying

                                   8   Washington law). Beginning with the written contract, California courts interpret contracts “so as

                                   9   to give effect to the mutual intention of the contracting parties at the time the contract was

                                  10   formed.” Serv. Employees Internat. Union, Local 99 v. Options--A Child Care & Human Servs.

                                  11   Agency, 200 Cal. App. 4th 869, 879 (2011). “A third party may enforce a contract made for his or

                                  12   her benefit or made for the benefit of a class of which he or she is a member.” Serv. Employees
Northern District of California
 United States District Court




                                  13   Internat. Union, Local 99 v. Options--A Child Care & Human Servs. Agency, 200 Cal. App. 4th

                                  14   869, 878 (2011). While the third-party need not be the “sole or even primary beneficiary,” if their

                                  15   benefit “is only incidental or remote,” they will not be considered a third-party beneficiary. Id.

                                  16          There is no dispute that CitiStaff and nextSource entered into a contract to connect

                                  17   temporary workers with nextSource clients. As a temporary worker with CitiStaff, Diaz was part

                                  18   of the class of people intended to benefit under that contract. Although the temporary workers

                                  19   may not have been the primary beneficiaries, their benefit was more than incidental or remote.

                                  20   Diaz’s section 1981 claim against nextSource can proceed.

                                  21          C. Theories of Liability under Section 1981

                                  22          Diaz raises four theories of liability under section 1981: racial discrimination, retaliation,

                                  23   racial harassment, and failure to prevent. Two survive.

                                  24                1. Racial Discrimination

                                  25          Section 1981 discrimination claims are analyzed using the Title VII burden-shifting

                                  26   analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Surrell v.

                                  27   California Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008). “Under McDonnell

                                  28   Douglas, Diaz must prove a prima facie case of discrimination by showing (1) he is a member of a
                                                                                         19
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 20 of 28




                                   1   protected class, (2) he was performing the position she held competently, (3) he suffered an

                                   2   adverse employment action, and (4) circumstances . . . give rise to an inference of unlawful

                                   3   discrimination.” Means v. City & Cty. of San Francisco, Dep't of Pub. Health, 749 F. Supp. 2d

                                   4   998, 1004 (N.D. Cal. 2010) (citing Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

                                   5   (1981). If Diaz succeeds in this showing, the burden shifts to CitiStaff to “rebut the presumption

                                   6   of discrimination by producing evidence that the plaintiff was rejected, or someone else was

                                   7   preferred, for a legitimate, nondiscriminatory reason.” Texas Dep’t of Cmty. Affairs v. Burdine,

                                   8   450 U.S. 248, 254 (1981). The plaintiff “may defeat summary judgment by offering direct or

                                   9   circumstantial evidence that a discriminatory reason more likely motivated the employer, or that

                                  10   the employer’s proffered explanation is unworthy of credence because it is internally inconsistent

                                  11   or otherwise not believable.” Anthoine v. N. Cent. Ctys. Consortium, 605 F.3d 740, 753 (9th Cir.

                                  12   2010) (analyzing a claim under Section 1983 but using the McDonnell Douglas framework)
Northern District of California
 United States District Court




                                  13   (internal quotation marks and citation omitted). An opposition based only on “denying the

                                  14   credibility of the defendant’s proffered reason for the challenged employment action” will not

                                  15   succeed. Id. Instead, the plaintiff’s evidence must be “specific and substantial.” Id. (determining

                                  16   that the plaintiff failed to “carry his burden of showing his employer’s explanation was unworthy

                                  17   of credence”).

                                  18          According to both nextSource and CitiStaff, Diaz fails to make out a prima facie case of

                                  19   race discrimination because he cannot show that they subjected him to an adverse employment

                                  20   action.23 CitiStaff MSJ 13; NextSource MSJ 16. As CitiStaff puts it, they “did not discipline,

                                  21   demote, terminate or, in any other way, treat Plaintiff differently than any other employee not in

                                  22   Plaintiff’s protected class.” CitiStaff MSJ 13. But a jury could determine that the defendants

                                  23   were joint employers, and Tesla subjected Diaz to an adverse employment action when it

                                  24   terminated his placement.24 Accordingly, this argument fails.

                                  25
                                       23
                                  26     CitiStaff does not concede that Diaz was performing his position competently. CitiStaff MSJ
                                       13.
                                  27   24
                                          A jury could potentially find that CitiStaff subjected Diaz to an adverse employment action
                                  28   when it failed to advocate for his assignment to continue at Tesla, which it did after Foster was
                                       terminated. See De Leon Depo. 239:10-22, 240:7-16.
                                                                                          20
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 21 of 28




                                   1          The stronger argument is nextSource’s. Even assuming Diaz can make out a prima facie

                                   2   case, there was a legitimate, nondiscriminatory reason to end his assignment: he failed to show up

                                   3   for work. NextSource MSJ 16. I agree; non-attendance is, on its face, a legitimate reason for

                                   4   termination. There is no dispute that Diaz failed to return to work on the day he said he would.

                                   5   Given this showing by the defendants, the burden shifted to Diaz to offer “specific and

                                   6   substantial” evidence to show that the reason for ending his assignment is pretextual. He has not

                                   7   done so.25 Accordingly, this theory of section 1981 liability fails.

                                   8                  2.      Retaliation

                                   9          “To establish a prima facie case of retaliation, a plaintiff must demonstrate: (1) a protected

                                  10   activity; (2) an adverse employment action; and (3) a causal link between the protected activity

                                  11   and the adverse employment action.” Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018,

                                  12   1034–35 (9th Cir. 2006). Temporal proximity between the protected action and the employment
Northern District of California
 United States District Court




                                  13   decision can give rise to an inference of causation. Id. at 1035. Retaliation claims can also rely on

                                  14   the McDonnell Douglas burden-shifting framework. Id.

                                  15          Diaz asserts a theory of retaliation under Section 1981 that he was terminated less than two

                                  16   months after reporting the racist drawing incident, which was a protected activity. It fails for the

                                  17   same reasons that the racial discrimination claim fails. The defendants offered a legitimate,

                                  18   nondiscriminatory reason for terminating Diaz’s assignment with Tesla, and Diaz failed to raise a

                                  19   genuine issue of material fact that defendants’ reason was pretextual.

                                  20                  3.      Racial Harassment

                                  21          To make a prima facie showing of a hostile work environment under section 1981, Diaz

                                  22   will have to prove that: “(1) he was subjected to verbal or physical conduct because of his race,

                                  23   (2) the conduct was unwelcome, and (3) the conduct was sufficiently severe or pervasive to alter

                                  24   the conditions of his employment and create an abusive work environment.” Johnson v. Riverside

                                  25

                                  26   25
                                          At the hearing, Diaz for the first time asserted that his failure to return to work should be
                                  27   considered a constructive discharge. This argument is unpersuasive for several reasons. Diaz
                                       dropped his claim for constructive discharge in violation of public policy, his amended complaint
                                  28   contains no allegations specific to constructive discharge under section 1981, and he failed to
                                       articulate this theory in his briefing.
                                                                                          21
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 22 of 28




                                   1   Healthcare Sys., LP, 534 F.3d 1116, 1122 (9th Cir. 2008) (internal quotation marks and formatting

                                   2   omitted). The environment must be both objectively offensive to a reasonable person in the

                                   3   protected class and subjectively offensive to the plaintiff. Faragher v. City of Boca Raton, 524

                                   4   U.S. 775, 787 (1998); see Ellison v. Brady, 924 F.2d 872, 878-79 (9th Cir. 1991) (analyzing sex

                                   5   harassment from the perspective of a reasonable woman). “Simple teasing” and “offhand

                                   6   comments” may not be sufficient even where the conduct is “offensive and inappropriate.”

                                   7   Manatt v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003). Summary judgment may be

                                   8   appropriate where events, while troubling, occurred over a long span of time. See id. (granting

                                   9   summary judgment where over two-and-a-half years, employees made jokes using the phrase

                                  10   “China man,” ridiculed a mispronunciation, and pulled back their eyes).

                                  11          Both nextSource and CitiStaff challenge Diaz’s ability to make a prima facie showing

                                  12   because according to them, his claim rests on a single event: the racist drawing.26 But Diaz
Northern District of California
 United States District Court




                                  13   asserts that he experienced harassment throughout his time at the factory, and there are material

                                  14   disputes of fact over its severity and pervasiveness. The Ninth Circuit has noted that the n-word is

                                  15   “perhaps the most offensive and inflammatory racial slur in English, a word expressive of racial

                                  16   hatred and bigotry.” Swinton v. Potomac Corp., 270 F.3d 794, 817 (9th Cir. 2001) (quoting

                                  17   Merriam–Webster’s Collegiate Dictionary 784 (10th ed. 1993)). Diaz testified that he frequently

                                  18   heard the n-word during the ninth months he worked at the Tesla factory, including from

                                  19   supervisors, and he reported one such incident as early as July 31, 2015. Coupled with the other

                                  20   incidents alleged—some of which Diaz theorizes were also race-based—there is a triable issue.

                                  21          In addition, there is evidence that could allow a fact finder to conclude that all of the

                                  22
                                       26
                                  23     Specifically, CitiStaff argues that it cannot be liable for events about which it was unaware. In
                                       response to this argument, and throughout his opposition to CitiStaff, Diaz asserts that it instructed
                                  24   him to bring problems to on-site supervisors. See Oppo. 6, 19, 22-23. In support of this
                                       contention, he takes deposition testimony out of context. When discussing the policy around
                                  25   contractors informing the defendant entities about the need to be away from work at the last
                                       minute, De Leon testified, “And I would always let all the temp- -- the contractor workers know
                                  26   that, you know, if there’s ever an issue to arise, let me know. Let your supervisors know. If for
                                       whatever reason you can’t contact your supervisor, let me know. I can get in contact with
                                  27   them, let them know, whatever the case is. Any last-minute issues, you just call in, let me know.”
                                       De Leon Depo. 151:17-24. Diaz quotes only the bolded portion with none of the surrounding
                                  28   context, which makes the quote misleading and misrepresents the record. His counsel is
                                       admonished to avoid such conduct in the future.
                                                                                           22
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 23 of 28




                                   1   defendants knew or should have known about the allegedly hostile environment at the Tesla

                                   2   factory. The record shows that there were open lines of communication when issues arose.

                                   3   Jackson, the nextSource representative on-side at the Tesla factory, testified that he routinely

                                   4   informed the relevant staffing agencies if there were any problems with temporary employees.

                                   5   Jackson Depo. 19:12-24. Romero testified that he escalated complaints as well. Romero Depo.

                                   6   88:12-22. Jackson himself heard the n-word used in the Tesla factory, although he concluded that

                                   7   its use was not offensive in those instances. Jackson Depo. 141:9-25, 151:1-10.

                                   8          Finally, CitiStaff argues that it is not liable because it can show “(a) that [it] exercised

                                   9   reasonable care to prevent and correct promptly any . . . harassing behavior, and (b) that the

                                  10   plaintiff employee unreasonably failed to take advantage of any preventive or corrective

                                  11   opportunities provided by the employer or to avoid harm otherwise.” See Faragher v. City of

                                  12   Boca Raton, 524 U.S. 775, 807 (1998). Here, too, material disputes prevent summary judgment in
Northern District of California
 United States District Court




                                  13   favor of CitiStaff. If a jury finds that CitiStaff was aware of prior incidents, or should have known

                                  14   about them, it could conclude that CitiStaff did not exercise reasonable care to prevent and

                                  15   promptly correct the harassment. Even with the racist drawing incident—about which CitiStaff

                                  16   undisputedly knew—a jury could conclude that CitiStaff should have done more than merely

                                  17   adopt the actions of other investigating entities.27 Of course, it could also find that CitiStaff’s

                                  18   approach was reasonable because the alleged harasser was removed from his position. Finally,

                                  19   although the undisputed evidence shows that Diaz declined CitiStaff’s offer to change his

                                  20   placement, a jury could find that his failure to take advantage of this corrective opportunity was

                                  21   not unreasonable. This theory of section 1981 liability survives.

                                  22

                                  23                  4.      Failure to Prevent

                                  24          Employers have a “statutory obligation to provide a workplace free from [] harassment.”

                                  25   Ellison v. Brady, 924 F.2d 872, 882 (9th Cir. 1991). When incidents of harassment occur,

                                  26
                                       27
                                  27     On this point, CitiStaff argues that it could not have done more to remedy the problems with
                                       Martinez because he was not a CitiStaff employee. CitiStaff MSJ 14. But as Diaz contends, a
                                  28   jury could find that CitiStaff could have done more to advocate for the wellbeing of its employee,
                                       even if it did not have final control over Martinez.
                                                                                         23
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 24 of 28




                                   1   employers should respond in a way that “reasonably calculated to end the harassment.” Id.

                                   2   (internal quotation marks omitted). “[T]he reasonableness of an employer’s remedy will depend

                                   3   on its ability to stop harassment by the person who engaged in harassment.” Id. The success of a

                                   4   claim for failure to prevent harassment or discrimination is dependent on a finding that actionable

                                   5   harassment or discrimination in fact occurred. See Trujillo v. N. Cty. Transit Dist., 63 Cal. App.

                                   6   4th 280, 289 (1998), as modified (May 12, 1998).

                                   7           CitiStaff and nextSource raise several challenges to Diaz’s failure to prevent claim.

                                   8   NextSource MSJ 18. First, nextSource argues that Diaz cannot show a tangible employment

                                   9   action. Second, both CitiStaff and nextSource assert they exercised reasonable care to prevent and

                                  10   respond to harassment. CitiStaff MSJ 15; nextSource MSJ 17-18. Finally, CitiStaff asked Diaz

                                  11   whether he wanted a new assignment after the racist drawing incident, and Diaz declined.

                                  12           If a jury concludes that Tesla, nextSource, and CitiStaff were joint employers of Diaz, it
Northern District of California
 United States District Court




                                  13   could also find that they failed to meet their joint obligation to provide a workplace free from

                                  14   harassment. Even considering the arguably limited control nextSource and CitiStaff had over

                                  15   some of the employees at the factory, their response to earlier incidents—or lack thereof,

                                  16   according to Diaz—could be considered insufficient to deter future harassment. This theory of

                                  17   liability survives.

                                  18   II.     THE RALPH ACT AND THE BANE ACT

                                  19           Diaz brings claims under two state civil rights statutes. The Ralph Civil Rights Act,

                                  20   California Civil Code section 51.7 states that persons within California have the right to be free

                                  21   from any “violence, or intimidation by threat of violence, committed against their persons or

                                  22   property” because of characteristics including race. See Cal. Civ. Code § 51.7(a); Cal. Civ. Code

                                  23   § 51(e)(6). The Bane Civil Rights Act, California Civil Code section 52.1, prohibits all people

                                  24   from interfering “by threat, intimidation, or coercion . . . with the exercise or enjoyment by any

                                  25   individual or individuals of rights secured by the Constitution or laws of the United States, or of

                                  26   the rights secured by the Constitution or laws of this state.” Cal. Civ. Code § 52.1(a).

                                  27           Diaz must show the following under section 51.7: “(1) the defendant threatened or

                                  28   committed violent acts against the plaintiff; (2) the defendant was motivated by his perception of
                                                                                        24
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 25 of 28




                                   1   plaintiff’s race; (3) the plaintiff was harmed; and (4) the defendant’s conduct was a substantial

                                   2   factor in causing the plaintiff’s harm.” Knapps v. City of Oakland, 647 F. Supp. 2d 1129, 1167

                                   3   (N.D. Cal. 2009), amended in part (Sept. 8, 2009). Under the Bane Act “speech alone” is not

                                   4   enough, “except upon a showing that the speech itself threatens violence against a specific person

                                   5   or group of persons; and the person or group of persons against whom the threat is directed

                                   6   reasonably fears that, because of the speech, violence will be committed against them or their

                                   7   property and that the person threatening violence had the apparent ability to carry out the threat.”

                                   8   Cal. Civ. Code § 52.1(k). Employers can be vicariously liable for the actions of their employees

                                   9   under this section. Knapps v. City of Oakland, 647 F. Supp. 2d 1129, 1168 (N.D. Cal.

                                  10   2009), amended in part (Sept. 8, 2009) (applying vicarious liability to police officers under section

                                  11   52.1).

                                  12             Diaz’s Ralph and Bane Act claims are based on Martinez’s October 2015 threats of
Northern District of California
 United States District Court




                                  13   violence. He argues that both nextSource and CitiStaff are vicariously liable for Martinez’s

                                  14   conduct, which harmed him. Oppo. CitiStaff 25-26. But Diaz fails to articulate any viable theory

                                  15   under which the actions of Martinez—a Chartwell employee—could be imputed to either

                                  16   nextSource or CitiStaff under respondeat superior.28 See Oppo. NextSource 27 (arguing only that

                                  17   the defendants “knew about the harassment and failed to take appropriate corrective action,

                                  18   implicitly ratifying Martinez’s conduct”). The motions for summary judgment on the Ralph and

                                  19   Bane Act claims are GRANTED.

                                  20   III.      PUNITIVE DAMAGES

                                  21             All three defendants move for summary judgment on the claims for punitive damages. The

                                  22   federal and state standards for punitive damages are similar. “Agency principles limit vicarious

                                  23   liability for punitive damages awards.” Bains LLC v. Arco Prod. Co., Div. of Atl. Richfield Co.,

                                  24   405 F.3d 764, 773 (9th Cir. 2005). A corporate employer is not liable for punitive damages based

                                  25   on acts of its employees unless an officer, director, or managing agent (i) knew the employee was

                                  26   unfit and employed him with a conscious disregard for others’ safety, (ii) authorized or ratified the

                                  27
                                       28
                                  28        He does not assert that nextSource jointly employed Martinez.

                                                                                        25
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 26 of 28




                                   1   wrongful conduct, or (iii) was personally guilty of oppression, fraud, or malice. Cal. Civ. Code §

                                   2   3294(b); see also Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 543 (1999) (quoting similar tests

                                   3   from Second Restatement of Torts).

                                   4          In determining whether someone is in a managerial capacity, “the court should review the

                                   5   type of authority that the employer has given to the employee, the amount of discretion that the

                                   6   employee has in what is done and how it is accomplished.” Kostad, 527 U.S. at 543. According

                                   7   to the California Supreme Court, managing agents are those employees who “exercise substantial

                                   8   independent authority and judgment over decisions that ultimately determine corporate policy.”

                                   9   White, 21 Cal. 4th at 573. Under federal law, the actions of employees who are only low-level

                                  10   managers may still be imputed to an employer “if the supervisors are made responsible, pursuant

                                  11   to company policy, for receiving and acting on complaints of harassment.” Swinton v. Potomac

                                  12   Corp., 270 F.3d 794, 810 (9th Cir. 2001).29
Northern District of California
 United States District Court




                                  13          I am not convinced that the defendants are entitled to summary judgment. The disputed

                                  14   nature of the plaintiffs’ harassment claims means that punitive damages could be available.

                                  15   Plaintiffs allege that racial harassment was so pervasive at the Tesla factory that they heard the n-

                                  16   word on a near-daily basis, including from their supervisors. If a jury credits their evidence that

                                  17   such an environment indeed existed, it could also find that a managing agent necessarily must

                                  18   have known about that environment—and that by failing to correct it, those managing agents

                                  19   ratified the wrongful conduct. The defendants cannot wash their hands of potential liability for

                                  20   punitive damages by painting all the players at issue in this case as low-level managers.

                                  21   IV.    MOTIONS TO SEAL
                                  22          A party seeking to seal court records must overcome a strong presumption in favor of the

                                  23   public’s right to access those records. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  24   1092, 1096 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38

                                  25   (2016). The Ninth Circuit imposes the “compelling reasons” standard on most motions to seal,

                                  26
                                  27   29
                                          The defendants argue that plaintiffs’ citations to Kolstad and Swinton are inapposite because
                                  28   they are not asserting a good faith defense. I disagree that those cases are so limited. See Gaines
                                       v. AT&T Mobility Servs., LLC, 19-cv-946, 2019 WL 6716733, at *8 (S.D. Cal. Dec. 10, 2019).
                                                                                          26
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 27 of 28




                                   1   which requires a court to explain its findings “without relying on hypothesis or conjecture.” Id. at

                                   2   1096–97. Sealing requests must be “narrowly tailored to seek sealing only of sealable material.”

                                   3   Civ. L.R. 79-5(b). Further, “[r]eference to a stipulation or protective order that allows a party to

                                   4   designate certain documents as confidential is not sufficient to establish that a document, or

                                   5   portions thereof, are sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   6          The parties have filed motions to seal information and exhibits associated with: (i) Diaz’s

                                   7   opposition to CitiStaff’s motion, Dkt. No. 92, (ii) nextSource’s motion for summary judgment,

                                   8   Dkt. No. 116, (iii) Tesla’s motion for partial summary judgment, Dkt. No. 118, (iv) Diaz’s

                                   9   opposition to nextSource’s motion, Dkt. No. 124, (v) plaintiffs’ opposition to Tesla’s motion, Dkt.

                                  10   No. 125, (vi) Tesla’s reply, Dkt. No. 131, and (vii) plaintiffs’ opposition to Tesla’s motion to

                                  11   retain confidentiality of documents,30 Dkt. No. 135. Plaintiffs do not seek sealing of the

                                  12   information themselves; instead, they make their requests on behalf of the defendants, who
Northern District of California
 United States District Court




                                  13   marked information and exhibits as confidential pursuant to the protective order in this case.

                                  14          Civil Local Rule 79-4(e)(1) required the defendants to file a declaration within four days

                                  15   establishing that the designated material referenced above was sealable under Civil Local Rule 79-

                                  16   5(d)(1)(A). None of the defendants did so.31 Moreover, the defendants’ own motions failed to

                                  17   heed this district’s admonitions that (i) a confidentiality designation under a protective order is

                                  18   insufficient justification for sealing and (ii) requests should be narrowly tailored. See Civ. L.R.

                                  19   79-5(d)(1)(A)-(B). These failures are grounds for me to deny the motions in their entirety and

                                  20   unseal every brief and exhibit in the docket.

                                  21          Instead, I will give the defendants another opportunity. They should note that the

                                  22   compelling justifications standard is high; very little of the information I have reviewed—if any—

                                  23   is sealable. None of the information in this Order is sealable. The defendants should review the

                                  24   Civil Local Rules, Ninth Circuit authority, and my prior orders to understand just what

                                  25

                                  26   30
                                         I denied that motion without prejudice in the minute entry following the December 17, 2019
                                  27   hearing, noting that I will address any confidentiality issues during the pretrial. See Dkt. No. 136.
                                       31
                                  28     It is particularly galling that Tesla failed to submit a declaration in support of sealing the very
                                       documents it had separately moved to preserve as confidential. See Dkt. No. 135.
                                                                                           27
                                        Case 3:17-cv-06748-WHO Document 144 Filed 12/30/19 Page 28 of 28




                                   1   “compelling reasons” and “narrowly tailored” mean. For example, I will not seal general

                                   2   information about investigations into the incidents alleged here, and I will not seal entire exhibits

                                   3   or entire pages of deposition testimony.

                                   4          If the defendants wish that certain narrowly tailored information remain under seal, they

                                   5   shall file the following no later than January 16, 2020. First, they shall submit a single joint table

                                   6   outlining the information they believe should be sealed. Their table should clearly identify, by

                                   7   docket entry, page number, and line, which redactions they seek and which docket entries that are

                                   8   currently under seal can be unsealed in their entirety. They shall also file declarations from

                                   9   knowledgeable individuals that detail the harm they or others will suffer if the documents are

                                  10   made public. Once I have ruled on the defendants’ joint requests, I will order that the appropriate

                                  11   docket entries be unsealed and that the parties submit properly redacted versions of documents as

                                  12   necessary.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          As set forth above, the defendants’ motions for summary judgment are GRANTED IN

                                  15   PART and DENIED IN PART.

                                  16          IT IS SO ORDERED.

                                  17          Dated: December 30, 2019

                                  18
                                  19
                                                                                                     William H. Orrick
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         28
